

116 HR 1926 IH: Protect Our Liberian Community Act of 2019
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1926IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Phillips (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide temporary protected status for certain nationals of Liberia, and for other purposes. 
1.Short titleThis Act may be cited as the Protect Our Liberian Community Act of 2019. 2.Temporary protected status for certain nationals of Liberia (a)In generalNotwithstanding any other provision of law, a national of Liberia shall be deemed to be registered for temporary protected status in the United States under section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)) as of April 1, 2019, for a period of 3 years if such national of Liberia was— 
(1)registered for temporary protected status at any time; and (2)present in the United States under deferred enforced departure, in accordance with the Presidential Memorandum issued on March 27, 2018, on March 30, 2019. 
(b)Automatic extension of employment authorization 
(1)In generalThe Secretary of Homeland Security (referred to in this section as the Secretary) shall automatically extend the employment authorization of nationals of Liberia described in subsection (a) for the 3-year period beginning on April 1, 2019, and the employment authorization documents of such nationals of Liberia shall be valid for that period. (2)PublicationNot later than 14 days after the date of the enactment of this Act, the Secretary shall publish in the Federal Register notification of the extension under paragraph (1). 
(3)Lapse in authorizationAny lapse in employment authorization of a national of Liberia described in subsection (a) between April 1, 2019, and the date of the enactment of this Act shall not affect the extension under paragraph (1) or the validity of the employment authorization document of such national of Liberia for the period described in that paragraph. (4)DocumentationNot later than 30 days after the date on which a national of Liberia described in subsection (a) submits a request for documentation of the extension under paragraph (1), the Secretary shall provide such documentation to the national of Liberia. 
